Citation Nr: 0303894	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  00-23 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 25, 
1999 for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kendra A. Loar, Esq.


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1971.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

In June 2001, the Board issued a decision denying an 
effective date earlier than January 25, 1999 for the grant of 
service connection for PTSD.  The veteran appealed the case 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an August 2002 order, the Court granted the 
joint motion of the parties and vacated and remanded the 
Board's decision.


REMAND

The veteran and his representative contend that the veteran 
is entitled to an earlier effective date for his award of 
service connection for PTSD because the veteran did not 
receive notice of the RO's October 1975 decision, which 
denied service connection for a nervous condition, and thus, 
it was not final.  Specifically, the veteran contends that he 
advised the RO of a change of address in September 1975; 
however, the RO sent notification of the denial to the old 
address of record.

Evidence of record reveals that when the veteran filed his 
claim for nervous disorder in March 1975, he reported that 
his address was [redacted], [redacted], 
[redacted].  However, in a VA Form 21-4138, received by the RO on 
September 8, 1975, the veteran reported his address as [redacted] 
[redacted].  The RO, in a letter 
dated October 21, 1975, advised the veteran that his claim 
for service connection for a nervous condition was denied.  
However, this letter was sent to the [redacted]
in [redacted]. 

Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  38 U.S.C.A. § 3.1(q) 
(2002).  There is a presumption of regularity under which it 
is presumed that government officials "have properly 
discharged their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926), Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (the VA need only mail 
notice to the last address of record for the presumption to 
attach).  This presumption of regularity in the 
administrative process may be rebutted by "clear evidence to 
the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 
(1999).  Here, the Board finds that the presumption of 
regularity in the administrative process has been rebutted as 
there is clear evidence that the [redacted] address was 
the last address of record for the veteran.

In general, a disallowed claim does not become a final 
determination where VA has failed to procedurally comply with 
statutorily mandated requirements, including providing the 
veteran with written notification of the decision.  See 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995); see also Best 
v. Brown, 10 Vet. App. 322, 325 (1997); Hauck v. Brown, 6 
Vet. App. 518, 519 (1994).  Accordingly, the Board finds that 
as the veteran did not receive notification of the denial of 
his claim for service connection for a nervous condition in 
1975, that claim is still pending.

The veteran's representative contends that the nervous 
disorder the veteran suffered at the time of the pending 1975 
claim was PTSD, for which service connection has now been 
granted.  The Board finds that the pending claim of 
entitlement to service connection for a nervous disorder may 
affect the outcome of the current issue of entitlement to an 
earlier effective date for the grant of PTSD.  Thus, the 
Board concludes that such issues are inextricably 
intertwined.  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, this case is REMANDED for the following:

Inasmuch as the issue of entitlement to 
service connection for nervous disorder 
is deemed to be "inextricably 
intertwined" with the issue of 
entitlement to an effective date prior to 
January 25, 1999 for the grant of service 
connection for PTSD, the RO should take 
appropriate adjudicative action, and 
provide the veteran and representative 
notice of the determination and the right 
to appeal.  If a timely notice of 
disagreement is filed, the veteran and 
representative should be furnished with a 
statement of the case and given time to 
respond thereto.  The Board directs that 
all necessary development as required 
under VCAA should be undertaken in the 
adjudication of these claims.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

